—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted that part of defendants’ motion for summary judgment dismissing the Labor Law § 240 (1) cause of action. Plaintiff’s slide down an embankment is not the type of hazard that Labor Law § 240 (1) was designed to protect against (see, Williams v White Haven Mem. Park, 227 AD2d 923; Radka v Miller Brewing, 182 AD2d 1111; Staples v Town of Amherst, 146 AD2d 292; Siragusa v State of *962New York, 117 AD2d 986, Iv denied 68 NY2d 602). We do not address the other Labor Law § 240 (1) issues raised by the parties.
The court erred in denying that part of defendants’ motion for summary judgment dismissing the Labor Law § 241 (6) cause of action. The regulations relied upon by plaintiff, 12 NYCRR 23-1.23 and 23-4.3, do not apply to this case. Plaintiff did not slide down a ramp or runway, nor did the accident occur on a ladder, stairway, or ramp providing access to an excavation. We modify the order by vacating that portion of the second ordering paragraph that denied that part of defendants’ motion for summary judgment dismissing the Labor Law § 241 (6) cause of action with respect to 12 NYCRR 23-1.23 and 23-4.3, and by granting that part of defendants’ motion for summary judgment dismissing the Labor Law § 241 (6) cause of action with respect to those regulations. (Appeals from Order of Supreme Court, Monroe County, Frazee, J.— Summary Judgment.) Present—Denman, P. J., Pine, Callahan, Balio and Davis, JJ.